Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 1 of 7 Page ID #:100



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    Colby A. Meagle (SBN 328594)
     cmeagle@blakelylawgroup.com
4    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
5    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
6    Facsimile: (310) 546-7401
7    Attorneys for Plaintiff
     Deckers Outdoor Corporation
8
9                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     DECKERS OUTDOOR                        )            CASE NO.: 2:20-cv-03670-FMO-JEM
12   CORPORATION, a Delaware                )
     Corporation,                           )
13                                          )            PLAINTIFF’S RESPONSE TO
                       Plaintiff,           )            DEFENDANT’S NOTICE OF
14                                          )            RELATED CASES [DKT. NO. 21]
                 v.                         )
15                                          )            OPPOSING CONSOLIDATION
     STEVEN MADDEN, LTD., a Delaware )
16   Corporation; and DOES 1-10, inclusive, )
                                            )
17                                          )
                       Defendants.          )            Hon. Fernando M. Olguin
18                                          )
19         Pursuant to Local Rule 83-1.3.3, Plaintiff Deckers Outdoor Corporation
20   (“Plaintiff” or “Deckers”), by and through its counsel of record, submits this Response
21   in Opposition to the Notice of Related Cases (the “Notice”) filed by Defendant Steven
22   Madden, Ltd. (“Defendant” or “Steven Madden”), setting forth the reasons that the
23   eight (8) civil cases identified in the Notice do not qualify as a related case to this
24   action, and states as follows:
25   I.    INTRODUCTION
26         On November 11, 2020, Defendant filed the Notice (Dkt. No. 21) identifying
27   eight (8) other civil cases pending in this District as purportedly being “related cases”
28   to this action, relisted in the table below:

                                                     1
      PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 2 of 7 Page ID #:101



1
2                    Defendant(s)                            Case No.                  Date Filed
3          Steve Madden LTD                        2:20-cv-03670-FMO-JEM                  4/21/20
4          Shoetopia, Inc.; Forever Link           2:20-cv-07575-FMO-PD                   8/20/20
           Int’l, Inc.
5
           Lorlie Investment Group Corp.;          2:20-cv-07566-JFW-JEM                  8/20/20
6          Yoki Fashion Int’l LLC
7          Fashion Nova, Inc.; J.P. Original       2:20-cv-08632-SVW-SK                   8/20/20
8          Corp.
9          Public Desire Limited (UK)              2:20-cv-07573-FMO-GJS                  8/20/20

10         Lola & Soto Business Group,             2:20-cv-07569-SVW-MRW                  8/20/20
           Inc.; Top Guy Int’l Trading LLC
11
           Fashion Marketing and                   2:20-cv-08635-SVW-SK                   9/21/20
12         Merchandising Group, Inc.
13         Legend Footwear, Inc.;                  2:20-cv-08632-SVW-SK                   9/21/20
           UrbanOG, Inc.; Shiekh Shoes,
14
           LLC
15         Walmart Stores, Inc.                    2:20-cv-09521-JAK-E                    10/16/20
16
17
18   II.      NONE OF THE EIGHT CASES QUALIFY AS “RELATED”

19            Contrary to Steve Madden’s Notice, none of these eight cases: (a) arise from the

20   same or a closely related transaction, happening, or event; (b) call for the determination

21   of the same, or substantially related, or similar questions of law and fact; and (c) most

22   importantly, consolidation would serve only to waste judicial resources, considering

23   that Plaintiff has already reached settlements in several cases. Indeed, this Court has

24   dismissed two defendants in other cases—Deckers v. Shoetopia, Inc. (2:20-cv-07575-

25   FMO-PD) and Deckers v. Lucy Avenue, Inc. (2:20-cv-04385-FMO-AFM).1

26   Accordingly, Plaintiff respectfully requests that the Court allow it to continue resolving

27
     1
      Deckers v. Lucy Avenue, Inc. is not listed in the table above because this Court
28   already dismissed the action in its entirety with prejudice on October 13, 2020.

                                                        2
         PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 3 of 7 Page ID #:102



1    cases, and any future cases filed in connection with the same intellectual property,
2    quickly and without unnecessary burdening this Court’s resources.
3         A.      None of the Cases Arise from the Same or a Closely Related
4                 Transaction, Happening, or Event
5          On April 21, 2020, Plaintiff filed its Complaint in this case asserting causes of
6    action against Steve Madden for infringement of Deckers’ Fluff Yeah Trade Dress and
7    unfair competition under the Lanham Act, infringement of U.S. Pat. No. D866,941
8    (“the ’941 Patent”), as well as similar claims under the statutory and common law of
9    California. (Dkt. No. 1.) All these claims arise from Defendant’s sale of Steve Madden
10   brand “Fuzz” sandals.
11                        Deckers’ Authentic         Madden’s copy
12                        Fluff Yeah
13
14
15
16
17
18   None of the other cases involve or relate in any way to the Steve Madden brand “Fuzz”

19   sandals. There are no overlapping defendants between any case, and the claims in each

20   case arise from entirely different transactions, happenings, or events. See e.g., Olaplex,

21   LLC v. Groupon, Inc., 2019 U.S. Dist. LEXIS 231553 *3 (CD. Cal. April 19,

22   2019)(“Even where claims are identical, distinct underlying facts may give rise to

23   different defenses and legal issues, which would weigh against consolidation.); see also

24   Flintkote Co. v. Allis-Chalmers Corp., 73 F.R.D. 463, 465 (S.D.N.Y. 1977) ("[T]he

25   mere fact that two cases assert similar theories of recovery does not constitute a

26   common question of law so as to warrant consolidation.").

27         Deckers, which is in Goleta California, is one of the most successful footwear

28   brands in the United States. As a result, Deckers’ popular and highly sought-after

                                                     3
      PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 4 of 7 Page ID #:103



1    products, from the famous UGG boots to its’ Sanuk sandals, are continuously being
2    knocked-off by unscrupulous opportunists. Indeed, Deckers has litigated over 100
3    lawsuits in the Central District of California in connection with the infringement of its’
4    UGG boots. Deckers’ Fluff Yeah slides are no different. Since being introduced in
5    2018, the highly successful Fluff Yeah slides have been copied by numerous infringers,
6    including but not limited to Steven Madden Ltd..
7             Like Nike, Louis Vuitton, Ralph Lauren, and numerous other brands actively
8    combatting infringement, Deckers has and will continue to file actions across the
9    country to protect its’ intellectual property. Just because many Nike cases involve
10   the iconic Nike Swoosh, many Ralph Lauren cases will involve the famous Polo
11   player, or in the case of Deckers involve the 941’ Patent and Fluff Yeah Trade Dress,
12   does not mean that the cases are related. Indeed, the facts and circumstances
13   surrounding each of these cases are dramatically different. There is no cross-over
14   between the transaction, happenings or events of the infringement actions in this
15   District involving the Deckers’ Fluff Yeah slider.
16           B.      There Exists at Most Only One Possible Similar Question of Law
17            Again, the only relevant2 similar question of law or fact between the cases that
18   the Notice identifies is the asserted ’941 Patent and Fluff Yeah Trade Dress. Fed. R.
19   Civ. P. 42(a) (a court may, in its discretion, consolidate cases that “involve a common
20   question of law or fact”). However, as the Notice acknowledged, under the Leahy-
21   Smith America Invents Act, “accused infringers may not be joined in one action as
22   defendants or counterclaim defendants, or have their actions consolidated for trial,
23   based solely on allegations that they each have infringed the patent or patents in suit.”
24   35 U.S.C. §299(b) (emphasis added). As this Court has held, “the fact that the two
25
26
     2
27    Similar complaints and the fact Plaintiff is represented by the same counsel in each
     case have no bearing on whether cases are related and whether such cases should be
28   consolidated.

                                                        4
         PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 5 of 7 Page ID #:104



1    actions allege the infringement of the same [patents]/trademarks in similar ways does
2    not warrant consolidation.” Olaplex at *5; see also Adobe Sys. Inc. v. A&S Elecs., Inc.,
3    2016 U.S. Dist. LEXIS 188010 (N.D. Cal. Oct. 13, 2016) ("Here, there is minor overlap
4    between the parties, but the two actions lack commonality in terms of the defendant
5    actors and the underlying transactions. While both cases generally involve claims
6    regarding the unauthorized sale of Adobe software, each involves different software
7    products which appear to have been sold at different times."); Klauber Bros., Inc. v.
8    Forever 21 Retail, Inc., 2015 U.S. Dist. LEXIS 186924 (C.D. Cal. Apr. 9, 2015)
9    (denying motion for consolidation of separate copyright actions in part because "each
10   case deals with the sales of distinct garments to and by different retailers"). While
11   each case may involve some similar issues related to the ’941 Patent and Trade Dress,
12   any similarities are far outweighed by the fact that each case involves different
13   products, different defendants, different levels of willfulness, different defenses, and
14   necessarily require a separate infringement analysis.
15        C.      Consolidation Would Not Promote Judicial Economy, But Rather
16                Only Cause Delay, Confusion, and Prejudice
17         The different defendants, claims, and factual bases in each case would not help
18   conserve judicial resources, but only cause delay, confusion, and prejudice – which is
19   likely what Defendant intends. See, e.g., Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d
20   1049, 1052 (N.D. Cal. 2010) (“In determining whether or not to consolidate cases, the
21   Court should weigh the interest of judicial convenience against the potential for delay,
22   confusion and prejudice.”). As discussed above, Deckers has already litigated over
23   100 cases in this District involving its’ famous UGG boot, with as many as twenty
24   cases proceeding at the same time:
25
26
27
28

                                                     5
      PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 6 of 7 Page ID #:105



1    Despite not having been related and/or consolidated, all except one of these cases were
2    expeditiously and efficiently resolved well before trial, many prior to an answer being
3    filed.3
4              The cases involving the Fluff Yeah are no different. Plaintiff has already
5    reached settlements in two cases and dismissed Shoetopia, Inc. and Lorlie Investment
6    Group Corp., and is actively working on potential resolution in every other case
7    except for Steve Madden. Unlike all other defendants who have engaged in good faith
8    settlement discussions with Plaintiff, Steve Madden filed the Notice to burden Plaintiff
9    with unnecessary costs and delays through consolidation.
10             The Complaint in this case was filed in April 2020. The other ongoing cases in
11   this District were filed between August and October, and it is a near certainty that
12   Deckers will continue to file cases in this District involving the popular Fluff Yeah
13   slider so long as infringers continue to take a free-ride on Deckers’ intellectual
14   property. Under Madden’s reasoning, this Court would not only have to reset the
15   scheduling orders for the cases already underway in this District, but would have to
16   reset this schedule every time Deckers files a new case involving the Fluff Yeah slider
17   – an absurd result that would lead to the constant delay of this case, while at the same
18   time interfering with the expedient resolution of the other cases, both present and
19   future.
20   ///
21   ///
22   ///
23
24   3
       Some of these cases were before this Court. For example, in Deckers v. H and M, 17-
25   cv-00103 FMO, the complaint was filed on January 5, 2017. Prior to any answer being
     filed, the parties settled on April 19, 2017. Likewise, in Deckers v. Shiekh Shoes, 14-
26   cv-09129 FMO, a complaint was filed on November 25, 2014, the case settled on
27   March 24, 2015 prior to an answer being filed. The only one that did go to trial
     resulted in a $5.2 million verdict in favor of Deckers. Deckers Outdoor Corporation v.
28   Romeo & Juliette, Inc. et al. Case No. 15-cv-02812-ODW (CWx)

                                                        6
         PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
Case 2:20-cv-03670-FMO-JEM Document 22 Filed 11/13/20 Page 7 of 7 Page ID #:106



1           D.    Madden’s Improper Request to Consolidate
            In its’ Notice Madden argues that “the cases should be consolidated for fact and
2
     expert discovery…” For this to happen, Madden would first have to comply with
3
     Local Rule 7-3 and file a properly noticed motion to consolidate the cases. It is
4
     improper for Madden to attempt to bypass the Local Rules and motion procedure by
5
     seeking consolidation in a Notice of Related Cases.
6
     III.   CONCLUSION
7
8           Based on the foregoing, Deckers respectfully submits that the cases in this

9    District involving the Fluff Yeah slider are not related and that Madden’s request that

10   they be consolidated for discovery be rejected.

11
       DATED:        November 13, 2020         BLAKELY LAW GROUP
12
13
                                               By:    _/s/ Brent H. Blakely
14                                                    Brent H. Blakely
                                                      Mark S. Zhai
15                                                    Attorneys for Plaintiff
                                                      Deckers Outdoor Corporation
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     7
      PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF RELATED CASES [DKT. NO. 21] OPPOSING CONSOLIDATION
